DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I , claims 1-12 in the reply filed on 01 September 2022 is acknowledged.  The traversal is on the ground(s) that there would not be serious search and/or examination burden.  This is not found persuasive because the invention groupings have different class/sub class and text queries that do not overlap and therefore would require serious search and examination burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " the elongate fluid delivery body and inserting the temperature sensor " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the widest portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the length of the outer tubular body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stigall et al. (WO 2015/074036A2).
As to claim 1, Stigall et al. discloses a process for forming a catheter (see abstract) which comprises inserting an inner tubular body (39 of Fig. 9A) inside an outer tubular body (12 of Fig. 9A) and placing a temperature sensor between the outer and inner body (see 20 of Fig. 9A). The temperature sensor is within close contact with the outer surface of the inner body thereby it is adjacent to the outer surface of the inner body.  Stigall et al. further states along with the temperature sensors the device can have flow elements (see Fig. 9B). The device shown in 9B results in the inner tubular body to have a different longitudinal axis than the outer tube because the central lumen (51) is offset from the center axis. 
As to claim 2, the temperature sensor can be a thermocouple (see page 19). 
As to claim 3, an inner core is formed (see 42,43 of Fig. 9A) where it is insertable into the inner tubular body (see Fig. 9A). 
As to claim 4, the core comprises an ultrasound element (see 42 of Fig. 9A). 
As to claim 5, the inner body and the temperature sensor forms an asymmetrical cross-section within the catheter (see 9B). 
As to claim 9, an asymmetrical longitudinally extending gap is formed between the outer surface of the inner body and the interior surface of the outer body (see 44 of Fig. 9A). 
As to claim 10, the temperature sensor is positioned in the widest portion of the gap (see 20 and 44 of Fig. 9A). 
As to claim 11, the sensor extends along the length of the outer tubular body (see page 17). 
As to claim 12, Stigall discloses a sensor having a flexible circuit that has a plurality of joints between traces of dissimilar materials (see 64 of  Fig. 10 and page 19). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (WO 2015/074036A2) as applied to claim 1 above, in view of Toth et al. (US 2015/0173673A1).
The teachings of Stigall et al. are as stated above. 
Stigall fails to teach the sensor comprises a flexcircuit as required by claim 7.
Toth et al. discloses a catheter system for controlled surgical procedures (see abstract). Toth et al. discloses the use of a flexcircuit (see Fig. 5c, 0235) which is used to monitor, direction, perform a condition and function, etc. (see 0235-0237). The flexcircuit is capable of being shaped (see 0235).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Stigall et al. include the use of the flexcircuit as part of the temperature sensor as taught by Toth et al. in order to allow ease of the sensor in restricted areas (see 0076 and 0235).
Allowable Subject Matter
Claims 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest the inner tubular surface has the claimed asymmetric shape. The shape of the inner tubular body is symmetrical as shown in the Figs. The prior art fails to teach a combination of the claimed temperature sensor with the placement of the inner, outer body having different longitudinal axis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715